Citation Nr: 0202144	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  97-33 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
July 18, 2000.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD from July 19, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that granted service connection for PTSD and 
assigned an initial evaluation of 50 percent.  In an August 
2001 rating decision issued during the course of this appeal, 
the RO increased the evaluation to 70 percent effective July 
19, 2000.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained by the RO.

2.  Prior to July 19, 2000, the veteran's PTSD was manifested 
by intrusive thoughts, anxiousness, anger, and panic attacks 
that was assigned Global Assessment Functioning scores that 
were reflective of moderate symptoms.

3.  From July 19, 2000, the veteran's PTSD was manifested by 
anger, suicidal ideation, depression, panic attacks, 
occasional auditory hallucinations, and difficulty coping 
with stress that was productive of severe impairment and 
deficiencies in most areas.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess or 50 
percent for PTSD prior to July 19, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2001). 

2. The criteria for an initial evaluation in excess of 70 
percent for PTSD since July 19, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

In the present case, the November 1997 statement of the case 
(SOC) and May 1999, November 1999, and August 2001 
supplemental statements of the case (SSOC) notified the 
veteran of the relevant laws and regulations, and provided 
the precise language of the criteria for the diagnostic code 
under which his service-connected PTSD is evaluated.  In 
correspondence dated in April 1998 and August 2000, the RO 
notified the veteran of action taken to develop the claim and 
informed him of additional evidence and information that was 
needed to support his claim.  The RO has obtained the records 
from VA facilities that have treated the veteran for PTSD and 
these have been associated with the file.  Also associated 
with the file are copies of VA examination reports and 
transcripts from the veteran's personal hearing and travel 
board hearing.  In the Board's view the development and 
notification undertaken by the RO meets the requirements of 
the VCAA and indicates there is no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his claim.  38 U.S.C.A. § 5103A. 

Factual Background

Service connection for PTSD was established in a March 1997 
rating decision based on the veteran's combat experiences in 
service and a related diagnosis of PTSD.  

The veteran underwent a VA PTSD examination in February 1997.  
He reported that while on active duty in Vietnam he went on 
missions to search and engage with the enemy.  He had been 
involved in ambushes and witnessed people being killed and 
saw many dead bodies.  The report noted that he had a Combat 
Infantryman badge.  He indicated that he had difficulty on 
the job after service because he was "too military."  He 
had a few different jobs, but found that construction work 
involved less personal pressure.  In the presence of 
foreigners he was more suspicious and his intrusive thoughts 
increased.  In his leisure time he kept to himself.  He gave 
up hunting because the sound of a gunshot reminded him of 
snipers in Vietnam and was too anxiety provoking.  Loud 
noises startled him easily.  He avoided being around crowds 
and broke out in a sweat whenever he was around groups.  
There were no people with whom he felt close to or could 
confide in.  The examiner noted that the veteran was dressed 
appropriately and appeared edgy but not despondent.  There 
was no evidence of hallucinations or delusions.  He was goal-
oriented, and both judgment and perception were good.  He was 
diagnosed as having moderate PTSD.  A Global Assessment of 
Functioning (GAF) score of 60 was assigned.

An Ambulatory Mental Health Clinic consultation report dated 
in October 1997 indicates the veteran complained of an 
inability to keep his jobs because of reminders of Vietnam 
and difficulty in dealing with groups or people.  He was 
easily angered and broke out in a sweat when reminded of 
Vietnam or when someone said something he didn't like.  As a 
result he either avoided work, quit, or was fired.  Two or 
three years earlier he began to forget things like how to do 
something at work and had to write things down to remember 
things more often.  

Mental Health records dated in December 1997 from the 
Oklahoma City VA Medical Center (VAMC) show the veteran 
participated in time-limited anger management group therapy 
through a social work service.  He demonstrated and 
verbalized some improvement from the therapy.

Progress notes from the Vet Center show that the veteran 
sought treatment for Vietnam related rage issues, dealing 
with Vietnamese people, and maintaining employment.  
Additional progress notes dated in January and February 1998 
briefly discuss the veteran's anger and frustration issues.

The veteran underwent a VA PTSD examination in February 1998.  
It was noted that he changed jobs since the last VA 
examination due to the fact that there were a number of 
foreign employees in his area, which made him uncomfortable 
and made it difficult to concentrate.  As a result he took a 
lot of time off from work.  He was currently working as a 
maintenance person.  The veteran noted that he had great 
difficulty in being around others without feeling anxious.  
Anger would build up inside of him, but he couldn't do 
anything about it.  He also wanted to isolate himself.  The 
examiner noted that the veteran appeared to be anxious and 
sounded quite frustrated when he talked about work.  A slight 
despondency was noted.  There was no evidence of 
hallucinations or delusions.  His speech was spontaneous, 
goal-directed, and coherent.  The veteran's perception was 
fair and judgment was good.  The diagnosis was moderate to 
severe PTSD.  A GAF score of 55 was assigned.

Progress notes from the Vet Center dated in March through 
September 1998 note the veteran's struggles.  The veteran 
indicated that the death of his wife and being left by a 
fiancée who was ill triggered losses he experienced in 
Vietnam.  He expressed anger toward the VAMC and frustration 
in dealing with foreign doctors.

The veteran testified during a personal hearing at the RO in 
October 1998.  He stated that he should be 100 percent 
service-connected for PTSD because of suicidal thoughts he 
has had, anger, decreased memory, and lack of relationship 
with his family.  In his current job he was able to get away 
from people when he felt he couldn't stand being around other 
people any longer.  He testified that he still had not gotten 
over his anger even though he attended anger management 
classes.

A consultation report dated in January 1999 from the 
Ambulatory Mental Health Clinic at the Oklahoma VAMC shows he 
was referred due to stress and anxiety.  The veteran reported 
panic attacks, nightmares, frequent job changes, and 
discomfort in social situations, crowds and groups.  He 
denied suicidal and homicidal ideation.  The examiner noted 
that the veteran's thought process was clear and coherent.  
He had a moderate level of anxiety and showed a low level of 
insight into his problems.  A consultation report dated in 
October 1999 shows the veteran complained of ruminating and 
obsessing about his death being imminent.  These thoughts 
were intrusive during the day and carried over into his 
dreams.  He denied current suicidal or homicidal plan or 
intent, but admitted to some suicidal ideation.  Anger 
management classes had helped him to the extent that he no 
longer goes berserk and he now knew to take a time out.  The 
examiner indicated that the veteran was lucid and his thought 
processes were clear and coherent.  A moderate level of 
anxiety was noted.  The veteran appeared to have adequate 
judgment, but a low level of insight into his problems.

Progress notes dated in June 2000 from the Mental Health 
Clinic indicates the veteran kept thinking about death.  He 
denied suicidal ideation, hallucinations, and delusions.  His 
medication helped him sleep better, but the full dosage of 
his medication overly sedated him.

The veteran testified at a June 2000 travel board hearing.  
He stated that at his current job he only missed about five 
days of work annually due to PTSD.  He was currently married 
and had a good relationship with his wife.  He had two prior 
marriages that ended as a result of divorce and the death of 
his spouse.  Although he became angry, he did not have any 
violent tendencies toward his present wife.  He saw little of 
both his and his wife's family.  He had seriously thought 
about suicide three or four months earlier and went to the VA 
Hospital to help deal with it.  Although he was on medication 
to help him deal with stress, he still believed that he would 
be unable to work for or with an oriental person.  The 
veteran testified that he was able to take care of his 
personal needs and hygiene, and that when he went into stores 
he hurried in and out.  He currently worked as a maintenance 
man, which allowed him some flexibility to go off by himself 
if he needed to calm down.

The veteran underwent a VA examination in December 2000.  At 
the time he complained of difficulty staying in a job, anger, 
hostility, difficulty coping with stress, some panic attacks, 
and depression.  Although he had suicidal ideation off and 
on, he never attempted it or was ever admitted to a hospital.  
He lived with his wife and two stepchildren with whom he got 
along with reasonably well.  The examiner noted that the 
veteran was appropriately dressed.  His mood appeared 
depressed with some guilt over past events and some 
hopelessness.  There was no evidence of irritability or 
agitation.  The veteran denied suicidal or homicidal 
ideation, but admitted to hearing voices about a month 
earlier when he was feeling more depressed.  He became mildly 
tearful and labile during the interview when discussing 
Vietnam experiences.  There was no evidence of anxiety or 
panic attacks.  His thinking was well organized.  His memory 
appeared grossly intact, but his concentration was below 
average.  The examiner stated that despite some improvement 
with his medication, the veteran continued to experience 
symptoms on a daily basis.  These symptoms interfered with 
his function both personally and in the work place.  Over the 
years he had difficulty getting along with others, impulse 
control, and panic symptoms, which led to isolation and an 
inability to sustain friendships as well as relationships 
with family.  The examiner concluded that the veteran was 
suffering from moderate to severe PTSD.  A GAF score of 56 to 
58 was assigned.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

As a preliminary matter, the Board notes that the regulations 
governing psychiatric disabilities were revised, effective 
November 7, 1996, during the pendency of this appeal. 
Therefore, the claim is reviewed under both the old and new 
criteria, in keeping with the United States Court of Appeals 
for Veterans Claims' (Court), mandate to have the most 
favorable version of the regulations apply to a veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 
However, the old regulations and accompanying schedule for 
rating disabilities apply only through November 6, 1996, as 
the effective date rule prevents the application of a later, 
liberalizing law to a veteran's claim prior to the effective 
date of the liberalizing law.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998)

Pursuant to the schedule for rating mental disorders prior to 
November 7, 1996, (38 C.F.R. § 4.130), a 50 percent 
disability rating for PTSD requires a considerably impaired 
ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent disability rating for PTSD was 
indicative of severe impairment with psychoneurotic symptoms 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent disability rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community with totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality; disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic; and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and demonstrably unable to obtain or retain 
employment.

According to the revised regulations of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent rating 
for PTSD is indicated when there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.

In reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD at any time prior to the Board remand 
dated July 19, 2000.

In evaluating the veteran's PTSD symptomatology under the 
schedular criteria in effect prior to November 7, 1996, the 
Board cannot conclude that the medical evidence demonstrates 
the severe impairment contemplated by a 70 percent or greater 
disability rating.  The veteran's initial VA examination in 
February 1997 revealed that he had intrusive thoughts, was 
easily startled, avoided crowds, and had anxiety issues.  The 
mental status evaluation revealed the veteran was goal-
oriented and judgment was good.  The diagnosis was reported 
as moderate PTSD.  A GAF score of 60 was assigned.  GAF 
scores from 51 to 60 are reflective of moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., few friends conflicts with peers or 
co-workers).  In the present case, the veteran indicated that 
he had changed jobs a few times, but that he was currently 
working in construction, which involved less personal 
pressure.

Additional mental health records dated in 1997 show the 
veteran attended group therapy to manage his anger, which he 
indicated had helped.  

A VA examination report dated in February 1998 noted 
continued symptoms of anger, anxiousness, and isolation as 
well as an absence of hallucinations or delusions.  His GAF 
score was 55, which was slightly lower than his previous 
score, but still in the range reflecting moderate difficulty.  
The veteran indicated that he had changed jobs since the last 
VA examination, but was currently employed.  

Vet Center and consultation reports dated in 1998 and 1999 
show the veteran had additional symptoms such as occasional 
suicidal ideation and panic attacks, but that he had also 
begun taking medication that helped.

Although transcripts from his personal hearing and travel 
board hearing show that he testified that his disorder was 
worse and warranted a 100 percent rating, he also stated that 
he was still employed, had remarried, and was able to care 
for himself and function at a level that was not analogous to 
virtual isolation.

Thus, while the evidence of record clearly shows that the 
veteran's PTSD symptomatology has an impact on his social and 
occupational functioning, the Board finds that at no time 
prior to July 19, 2000, did the medical evidence demonstrate 
that the veteran's PTSD symptomatology was of such severity 
that a rating in excess of 50 percent was warranted.  Again, 
the specific identification of the veteran's symptoms shows 
that his PTSD symptomatology was not severe under the old 
criteria, nor was there manifestation of severe 
symptomatology after November 7, 1996, when the amended 
criteria came into effect.  Severe symptomatology under the 
current, amended criteria would be reflected by obsessional 
rituals, illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful situations, or such impaired impulse 
control as to result in an inability to establish and 
maintain effective relationships.  The evidence of record 
demonstrates that there was some increased symptomatology 
during the time period in question (occasional suicidal 
thoughts and panic attacks), his GAF score remained within 
the moderate range and the diagnosis was reported no worse 
than moderate to severe.  Also of significance is the 
evidence that, in spite of his PTSD symptomatology, the 
veteran was able to remain employed, albeit he did change 
jobs a few times.  Thus, the Board finds that the reported 
manifestations of the veteran's PTSD all point to an 
impairment of no more than moderate degree as reflected by 
the assigned 50 percent rating.

Accordingly, as the preponderance of the evidence is against 
a rating in excess of 50 percent for PTSD, at any time prior 
to July 19, 2000, the benefit of the doubt doctrine does not 
apply and veteran's claim must be denied.

In reviewing the evidence since July 19, 2000, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 70 percent for PTSD.

In evaluating the veteran's PTSD symptomatology under the 
schedular criteria in effect prior to November 7, 1996, the 
Board cannot conclude that the medical evidence demonstrates 
100 percent disability for PTSD.  There is no indication that 
all contact with people outside of the most intimate 
relationships is so adversely affected so as to result in 
virtual isolation from the community.  His current employment 
demonstrates a level of functioning that is not consistent 
with virtual isolation.  There is no evidence of symptoms 
bordering on gross repudiation of reality, disturbed thought 
or behavioral processes associated with daily activities.  

Even under the current amended criteria that came into effect 
on November 7, 1996, the veteran's symptomatology is not 
productive of total social and occupational impairment 
particularly in view of his current employment.  In addition, 
VA examination reports revealed that the veteran's speech and 
thought processes were consistently found to be clear and 
coherent.  During a travel board hearing he denied any 
aggressive behavior toward his wife and indicated that anger 
management classes had helped him.  Moreover, he is not found 
to have delusions or hallucinations, is not a danger to self 
or others, and performs activities of daily living.

Accordingly, as the preponderance of the evidence is against 
a rating in excess of 70 percent for PTSD, at any time since 
July 19, 2000, the benefit of the doubt doctrine does not 
apply and the veteran's claim must be denied.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 70 percent evaluation).  In 
addition, there is no showing that the veteran's PTSD has 
necessitated frequent, or indeed any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD prior to July 19, 2000, is denied.

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD from July 19, 2000, is denied. 



REMAND

The Board notes that the RO received a statement from the 
veteran in October 2001 in which he expressed dissatisfaction 
with the effective date for the increase to 70 percent.  In 
correspondence sent to the veteran dated in October 2001 the 
RO addressed the effective date issue; however, the Board 
views the veteran's statement as a notice of disagreement.  
In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue. 
See Pond v. West, 12 Vet App 341 (1999); Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, while the Board does 
not have jurisdiction to decide the issue on the merits, the 
issue of entitlement to an earlier effective date is to be 
remanded to the RO for additional action.

Accordingly, this case is REMANDED to the RO for the 
following action:


The RO should furnish the veteran with a 
statement of the case concerning the 
issue of entitlement to an earlier 
effective date of a 70 percent disability 
rating for PTSD.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



